TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00689-CV


In re R. Lowell Thompson




ORIGINAL PROCEEDING FROM TRAVIS COUNTY


O R D E R


		Relator's emergency motion for immediate stay is granted.  Respondent, the
Honorable Charlie Baird, Judge of the 299th District Court of Travis County, Texas, is ordered to
make no further orders and take no further action in Cause No. D-1-DC-10-100069, In re: Cameron
Todd Willingham, until further order of this Court.
		The Real Parties in Interest are ordered to file any further response to Relator's
Petition for Writ of Mandamus and Emergency Motion for Immediate Stay by 5:00 p.m. on Friday,
October 22, 2010.
		It is so ordered October 14, 2010.
 
  
						J. Woodfin Jones, Chief Justice
Before Chief Justice Jones, Justices Puryear and Pemberton